Citation Nr: 0203189	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  94-22 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for loss of teeth and gum 
disease, including periodontal disease, for the purpose of 
establishing entitlement to disability compensation and 
dental treatment.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1958 to June 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan, Regional Office (RO).  A VA 
dental rating sheet dated in February 1985 indicates that it 
was found that the veteran had no facial trauma in service.  
In a letter dated in July 1985, the VA informed the veteran 
that a claim for periodontal disease had been denied.  A 
dental rating decision in February 1986 found that 
extractions of teeth #2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 
14, 15, 19, and 30 were not performed due to gum disease.  A 
rating decision of February 1992 again denied service 
connection for gum disease.  

The Board remanded the case for additional development in 
September 1996, to include affording the veteran a hearing, 
if still desired, and to request that he specify any claims 
which he wished to pursue in addition to his claim for 
service connection for gum disease.  In a written statement 
dated in September 1997, the veteran stated that "My dental 
compensation disability claim (13 plus years old) should not 
be considered on [the] basis of gum disease only rather all 
the medical dental disability factors on record should be 
duly evaluated, including my present disabled dental 
condition..."  In light of this, the Board has interpreted the 
issue on appeal as involving service connection for loss of 
teeth and for gum disease, including periodontal disease.  A 
hearing was scheduled for December 1997, but was canceled at 
the veteran's request.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the applicable laws and regulations and 
of the evidence necessary to substantiate his claim.

2.  Upon entrance into service the veteran's teeth #2, 3, 4, 
5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 19, and 30 were non-
restorable due to cavities, and were subsequently extracted.  

3.  The veteran did not sustain injuries to his teeth during 
service, nor did he develop gum disease.

4.  The veteran's missing teeth may be replaced by 
prosthodontics which would restore the masticating function 
of natural dentition.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to disability compensation 
for gum disease and missing teeth have not been met.  
38 U.S.C.A. § 1131 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.381, 4.149, 4.150 (1992 and 2001).

2.  The criteria for entitlement to VA outpatient dental 
treatment have not been met.  38 U.S.C.A. §§ 1131, 1712 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.381, 4.149, 4.150, 
17.161-17.165 (1992 and 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his 
claims and complied with the VA's notification requirements.  
The RO supplied the veteran with the applicable regulations 
in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and the veteran's statements and testimony.  
A VA examination is not required because the current status 
of the veteran's dental health is not in dispute.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue on appeal.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claims need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

The report of a medical examination conducted upon entrance 
into service on August 12, 1958, reflects that a dental 
examination was not conducted.  The portion of that report 
for showing findings of a dental examination was left blank.  
However, the veteran's service medical records also include 
the report of a dental examination conducted at the Dental 
Clinic at Fort Dix, New Jersey which is dated the next day on 
August 13, 1958.  It was noted that he would require a full 
upper denture after indicated extractions.  On chart of his 
mouth, double vertical lines were drawn through teeth #2-15 
(all of the upper teeth except teeth #1 and #16, which are 
the rear most upper molars).  With respect to the six upper 
front teeth #6-11, the term "immediate" was noted on the 
chart.  Double vertical lines were also drawn through lower 
teeth #19 and #30.  The Board notes that two vertical lines 
through a tooth usually indicate that the tooth is carious 
and nonrestorable.  There is no indication that any dental 
work beyond the examination was performed on that date.  The 
Board notes that a service medical record titled Health 
Record - Abstract of Service indicates that the veteran was 
not actually seen at the Fort Dix Dental Clinic until 
September 3, 1958, almost three weeks after entrance into 
service.

On the reverse side of the dental record, an entry dated 
October 8, 1958, shows that tooth #19 of the lower jaw was 
extracted.  On October 17, 1958, it was noted that teeth #12, 
13, 14, and 15 were extracted due to nonrestorable cavities.  
A full maxillary denture was authorized on October 18, 1958.  
On October 27, 1958, teeth #2, 3, 4, 5, from the upper jaw 
and #30 from the lower jaw were extracted due to 
nonrestorable carries.  An alveolectomy was performed for 
teeth #2-5.

Entries dated March 10, 1959, shows that teeth #7, 8 and 9 of 
the upper jaw were extracted due to nonrestorable cavities.  
An entry dated April 7, 1959, shows that the veteran was seen 
for pulpitis of teeth 18-20 of the lower jaw.  An entry dated 
June 2, 1959 shows that teeth #6, 10 and 11 of the upper jaw 
were extracted due to nonrestorable cavities.  It was also 
noted that an alveolectomy was performed.  Subsequent records 
show that the veteran was fitted for a full upper denture.  

In an application for compensation dated May 1984, the 
veteran described the claimed disability as being dental 
conditions which began in 1959-60.  He reported having gum 
infections, swollen and bleeding gums, and had all upper 
teeth extracted.  In a statement in support of claim dated in 
July 1984, the veteran stated that "My claim is for loss of 
upper denture due to gum-pulpitis and alveolectomy which was 
all due to service."  As was noted above, in a letter dated 
in July 1985, the VA informed the veteran that a claim for 
periodontal disease had been denied.  A rating decision in 
February 1986 found that extractions of teeth #2, 3, 4, 5, 6, 
7, 8, 9, 10, 11, 12, 13, 14, 15, 19, and 30 were not 
performed due to gum disease.  A rating decision of February 
1992 again denied service connection for gum disease.

A written statement dated in August 1984 from Francis 
Ramirez, a dentist (translated by the veteran) indicates that 
the veteran requested that he give him records of a full 
upper denture which he had made for the veteran 23 years 
earlier in 1961.  Due to the time lapse and reconstruction of 
his office, the dentist no longer had such records.  He 
stated that it had been 23 years since he made a full upper 
denture for the veteran.  

A report of accidental injury form submitted by the veteran 
in March 1985 shows that he stated that "there was no 
accident, and that the person in the VA office had made a 
mistake by writing dental injury."  He stated that his claim 
was for the loss of his upper denture due to sickness or 
disease such as pulpitis, alveolectomy, and the removal of my 
upper teeth and replacement by a false teeth plate.  

During a hearing held at the RO in July 1994, the veteran 
testified that it was impossible that multiple cavities were 
found on August 13, 1958.  He pointed out that the entrance 
medical examination report does not document any dental 
defects.  He asserted that the date of August 13, 1958 was 
stamped on a dental examination form at the time of his 
enlistment, but that an examination was not conducted at that 
time.  He stated that he stayed in Puerto Rico for about one 
and a half days after induction, and then took a ship for 
four days before arriving at Fort Dix, and therefore, that it 
was impossible that a dental examination was conducted at 
Fort Dix the day after his induction.  The veteran presented 
similar testimony at a hearing held at the RO in January 
1995.  At that time, he indicated that he was pursuing a 
claim for a dental disorder rather than for gum disease.  
Subsequently, in written statements dated in April 1996, the 
veteran asserted that he met the criteria for service 
connection for gum disease.  

III.  Applicable Law and Regulations

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 and Supp. 
2001).

At the time the veteran submitted his current dental claim, 
regulations provided that service connection would be granted 
for disease or injury of individual teeth and the investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service.  Service connection for dental 
conditions will not be considered as having been established 
when the evidence clearly shows that the disabilities existed 
or were recorded at the time of enlistment subject to the 
provisions of paragraph (b). See 38 C.F.R. § 3.381(a).  The 
furnishing of treatment or prosthesis for noncompensable 
dental conditions during service will not be considered per 
se as aggravation of a dental condition shown to have existed 
prior to entrance into active service.  Service connection by 
aggravation will be conceded where teeth are carious 
restorable at entry, but which necessitate extraction after a 
reasonable time after entry into service.  Service connection 
by aggravation will not be conceded if the tooth at 
enlistment was classified as defective but was not 
restorable.  See 38 C.F.R. § 3.381(b).  The statutory 
presumption of soundness of condition at time of entrance 
into active service will not be applicable in cases of dental 
conditions not disabling to a compensable degree.  See 
38 C.F.R. § 3.381(d).  Treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease (pyorrhea), and Vincent's stomatitis were defined as 
non-disabling conditions, and could be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  38 
C.F.R. § 4.149.  In other words, compensation for replaceable 
missing teeth is prohibited.  The loss of teeth can be 
compensable service connected only if such loss is "due to 
loss of substance of body of maxilla or mandible without loss 
of continuity."  See 38 C.F.R. § 4.150, Diagnostic Code 9913; 
Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  

The governing regulations, 38 C.F.R. §§ 3.381 and 4.149, were 
subsequently amended.  64 Fed. Reg. 30,392-393 (June 8, 
1999).  Prior to amendments, the regulations provided, as 
38 C.F.R. § 4.149, that treatable carious teeth and 
replaceable missing teeth could be considered service-
connected solely for purposes of establishing eligibility for 
outpatient dental treatment.  This definition is retained in 
the amended regulations, but now appears at 38 C.F.R. 
§ 3.381(a) rather than at 38 C.F.R. § 4.149, which has been 
removed.  64 Fed. Reg. at 30,393. 

The current version of 38 C.F.R. § 3.381 provides that 

    (a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.
    (b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.
    (c) In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into 
active duty will be considered.  Treatment during service, 
including filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.
    (d) The following principles apply to dental conditions 
noted at entry and treated during service:
    (1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or 
more of active service.
    (2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing filling 
was replaced, after 180 days or more of active service.
    (3) Teeth noted as carious but restorable at entry will 
not be service-connected on the basis that they were filled 
during service.  However, new caries that developed 180 days 
or more after such a tooth was filled will be service-
connected.
    (4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service.
    (5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during service.
    (6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.
    (e) The following will not be considered service-
connected for 
treatment purposes:
    (1) Calculus;
    (2) Acute periodontal disease;
    (3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and
    (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.
    (f) Teeth extracted because of chronic periodontal 
disease will be service-connected only if they were extracted 
after 180 days or more of active service.

VA's General Counsel has held that merely to have had dental 
extractions during service is not tantamount to dental 
trauma, because trauma of teeth, even extractions, in and of 
itself, does not constitute dental trauma.  VAOPGCPREC 5-97 
(January 22, 1997).

With respect to entitlement to treatment, legal authority 
provides for various categories of eligibility for VA 
outpatient dental treatment.  The pertinent regulation, 
38 C.F.R. § 17.161, provides as follows:

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C.A. 
§ 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and 
in accordance with the applicable classification and 
provisions set forth in this section.

(a) Class I.  Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.

(b) Class II.  (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if:  (A) They 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, from a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable, from any 
other period of active military, naval, or air service of not 
less than 180 days; (B) Application for treatment is made 
within 90 days after such discharge or release; (C) The 
certificate of discharge or release does not bear a 
certification that the veteran was provided, within the 90-
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed; and, (D) VA dental examination is completed within 
six months after discharge or release, unless delayed through 
no fault of the veteran. (ii) Those veterans discharged from 
their final period of service after August 12, 1981, who had 
reentered active military service within 90 days after the 
date of discharge or release from a prior period of active 
military service, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such periods of service within 90 days from the date of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within 90 days after the 
date of correction.

(2)(i) Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
the time of discharge or release from active service, which 
took place before October 1, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, 
but only if: (A) They were discharged or released, under 
conditions other than dishonorable, from a period of active 
military, naval or air service of not less than 180 days.  
(B) Application for treatment is made within one year after 
discharge or release.  (C) VA dental examination is completed 
within 14 months after discharge or release, unless delayed 
through no fault of the veteran.

(ii) Those veterans discharged from their final period of 
service before August 13, 1981, who had reentered active 
military service within one year from the date of a prior 
discharge or release, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such prior periods of service within one year of their final 
discharge or release.  (iii) If a disqualifying discharge or 
release has been corrected by competent authority, 
application may be made within one year after the date of 
correction.

(c) Class II (a).  Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.

(d) Class II(b).  Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.

(e)  Class II(c).  Those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  
Class IIR (Retroactive).  Any veteran who made prior 
application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:  (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983.  (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim.  All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.

(g) Class III.  Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.

(h) Class IV.  Those whose service-connected disabilities are 
rated as 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability may be 
authorized any needed dental treatment.

(i) Class V.  A veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. Chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any reasons enumerated in 
§ 17.47(g).

(j) Class VI.  Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C.A. may receive outpatient dental care which is 
medically necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.

IV.  Analysis

After reviewing the entire claims file, the Board finds that 
the veteran has not presented any competent evidence showing 
that he has a dental disorder for which service-connected 
compensation may be granted.  The evidence shows that the 
veteran's missing teeth may be replaced by prosthodontics 
which would restore the masticating function of natural 
dentition.  As noted above, treatable carious teeth and 
replaceable missing teeth are not considered to be disabling 
conditions for compensation purposes.  See Simington v. West, 
11 Vet. App. 41, 44 (1998) holding that when an appellant's 
lost teeth are replaceable missing teeth the only issue is 
whether service connection for treatment purposes may be 
granted.  This is true under both the old and the new 
regulations.  The Board also notes that there is no 
indication that the missing teeth resulted from damage to 
either of his jaws.  There is also no evidence that he had 
gum or periodontal disease during service.  Moreover, 
periodontal disease is not considered to be a disorder for 
which compensation may be paid.  Accordingly, the Board 
concludes that the claim for disability compensation for a 
dental disorder, to include missing teeth and/or gum disease 
must be denied.

Regarding the claim for dental treatment, the Board notes 
that treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, periodontal disease (pyorrhea), 
and Vincent's stomatitis are not disabling conditions, and 
may be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.161.  
38 C.F.R. § 3.381(a).  The statutory presumption of soundness 
of condition at the time of entrance into active service will 
not be applicable in cases of dental conditions not disabling 
to a compensable degree. 38 C.F.R. § 3.381(d).

In determining service-connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Teeth noted at entry as non-restorable 
will not be service-connected regardless of treatment during 
service.  38 C.F.R. § 3.381(d).

The service dental records show that the teeth were extracted 
due to nonrestorable cavities (which had been present upon 
entrance into service) rather than due to gum disease.  
Although the veteran has alleged that a dental examination 
was not actually conducted on August 13, 1958, as his service 
dental records indicate, it appears from the Health Record - 
Abstract of Service that the examination took place no later 
than September 3, 1958.  That would still be within such a 
short period after entrance into service as to demonstrate 
that any dental abnormalities which were found had existed 
prior to service.  The Board finds that it is highly 
improbable that such severe dental problems requiring 
extraction of nearly all of the upper teeth could have 
developed within such a short time after entrance into 
service.  The Board again notes that the presumption of 
soundness does not apply to noncompensable dental 
disabilities.

Although the veteran contends that the teeth were extracted 
due to gum disease which developed in service, the Board is 
not required to accept the uncorroborated statement of an 
appellant as to the basis for dental treatment in service.  
See Owens v. Brown, 7 Vet. App. 429 (1995).  Under both the 
old and the new regulations, teeth noted at entry as non-
restorable will not be service-connected regardless of 
treatment during service.  Accordingly, the veteran's teeth 
which were noted as requiring extraction immediately after 
his entrance into service, may not be service-connected for 
treatment purposes as a matter of law.  See 38 C.F.R. 
§ 3.381.  The Board also notes that the veteran has not 
alleged any other basis for obtaining dental treatment under 
38 C.F.R. § 17.161 such as having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition, or having service-
connected disabilities which are rated as 100% by schedular 
evaluation or who are entitled to the 100% rate by reason of 
individual unemployability, etc.   According, the claim for 
dental treatment must be denied.

ORDER

Service connection loss of teeth and gum disease, including 
periodontal disease, for the purpose of establishing 
entitlement to compensation and dental treatment, is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

